           Case 7:20-cr-00331-CS Document 27 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                v.                                                                 20 Cr. 331 (CS)

 Charles Hustis,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and pursuant to Fed. R. Crim. P. 16(d), the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy of individuals; (ii) would impede, if prematurely disclosed, the

Government’s ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial

publicity if publicly disseminated; and (iv) that is not authorized to be disclosed to the public or

disclosed beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have
           Case 7:20-cr-00331-CS Document 27 Filed 07/16/20 Page 2 of 3




access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       3. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; or

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, and

subject to the rules of professional responsibility governing defense counsel, the defense shall

return to the Government or securely destroy or delete all disclosure material, including the seized

ESI disclosure material, within 30 days of the expiration of the period for direct appeal from any

verdict in the above-captioned case; the period of direct appeal from any order dismissing any of

the charges in the above-captioned case; or the granting of any motion made on behalf of the

Government dismissing any charges in the above-captioned case, whichever date is later. If

disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts

to seek the return or destruction of such materials.




                                                   2
            Case 7:20-cr-00331-CS Document 27 Filed 07/16/20 Page 3 of 3




       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                                July 15, 2020
                                                         Date: _____________________
    Nicholas S. Bradley
    Assistant United States Attorney


   ___________________________                                 July 15, 2020
                                                         Date: _____________________
   Ben Gold, Esq.
   Counsel for Charles Hustis


SO ORDERED:
                                                     _________________________________
Dated: White Plains, New York                        THE HONORABLE CATHY SEIBEL
      July 16, 2020                                  UNITED STATES DISTRICT JUDGE
__________________________                           SOUTHERN DISTRICT OF NEW YORK

                                                3
